      Barraza Law, PLLC                                                       The Honorable Timothy W. Dore
 1    10728 16th Ave SW                                                                             Chapter 13
      Burien, WA 98146                                                             Hearing Date: July 26, 2019
 2    206-933-7861 phone                                                                       Time: 9:30 AM
      206-933-7863 fax                                                            Response Due: July 19, 2019
 3                                                                            Location: U.S. Bankruptcy Court
                                                                                     700 Stewart Street # 8106
 4
                                                                                           Seattle, WA 98101
 5

 6
                                UNITED STATES BANKRUPTCY COURT
 7                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8
     In Re:                                                     Case No. 16-10257
 9
              LISA KARIN PERSSON,                               Chapter: 13
10
                                     Debtor.                    MOTION FOR APPROVAL OF AMENDED
11                                                              CHAPTER 13 PLAN

12
              COME NOW, the Debtor, by and through their attorney, John R. Laris, and move the court for
13
     an order approving their Amended Chapter 13 Plan, filed on June 27, 2019 (ECF No. 66).
14            1.     On January 21, 2016, (the “Petition Date”), the debtor filed a voluntary petition for relief
15     under chapter 13 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330, as amended.
              2.     Debtor filed her initial Chapter 13 Plan on February 4, 2016.
16
              3.     Debtor filed an Amended Plan on April 20, 2016 under ECF no. 35 and then a second
 7
       Amended Plan on August 19, 2016 under ECF no. 51.
18            4.     The Debtor’s Chapter 13 Plan was confirmed on September 30, 2016 under ECF No. 57.
19            5.     Debtor submitted an amended plan on June 26, 2019 (ECF No. 66) because her residence
       is in foreclosure and she cannot stop the foreclosure and the majority of her plan payments are
20
       dedicated to paying the mortgage and arrears.
21
              6.     Debtor respectfully requests the Court approve her amended plan filed on June 27, 2019
22     (ECF No. 66) to change the plan payment period to thirty-six months so her discharge can be granted
23     now.
              Signed on June 27, 2019 at Burien, Washington and respectfully submitted.
24
                                               By: /s/ John R. Laris
25                                             John R. Laris, WSBA # 44406
                                               Attorney for the Debtor
26

27
      MOTION FOR APPROVAL OF AMENDED                                                   Barraza Law, PLLC
      CHAPTER 13 PLAN - P A G E | 1                                                      10728 16th Ave SW
                                                                                         Burien, WA 98166
                                                                                        206-933-7861 phone
                                                                                          206-933-7863 fax
      Case 16-10257-TWD            Doc 67       Filed 06/27/19      Ent. 06/27/19 11:38:14          Pg. 1 of 1
